PER CURIAM:
The district court, in an order entered on December 20, 2006, granted defendants’ motion for summary judgment, thus dismissing plaintiffs’ claims for overtime compensation under the Fair Labor Standards Act. Plaintiffs now appeal, contending that the existence of genuine issues of material fact precluded summary judgment. They also contend that the court erred in granting summary judgment on the basis of accord and satisfaction, a defense not pled in defendants’ answer or preserved by the pretrial order.
The district court stated in its December 20 order that, given its summary disposition of plaintiffs’ claims, “it is unnecessary for this Court to address Accord and Satisfaction.” Plaintiffs’ argument that the court based its order on such defense therefore fails. As for the existence of material facts precluding summary judgment, we find none for the reasons stated by the district court in its December 20 order.
AFFIRMED.